Citation Nr: 1614538	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-10 887	)	DATE
	)
	)


THE ISSUES

1.  Whether the denial of a higher rating for ischemic heart disease, evaluated as 10 percent disabling prior to March 25, 2009, and as 30 percent disabling thereafter, in the February 3, 2012 decision of the Board should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether the denial of a rating higher than 10 percent for hypertensive vascular disease, in the February 3, 2012 decision of the Board, should be revised or reversed on the basis of CUE

(The matters of entitlement to a compensable disability rating for malaria and Combat Related Special Compensation for ischemic heart disease and hypertensive vascular disease are the subjects of a separately docketed Board remand.)


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran, who is the Moving Party in this case, had active service from September 1960 to June 1981.  He had service in Vietnam, and his awards and decorations include the Combat Infantry Badge and Purple Heart.

This matter comes before the Board based on a February 2012 motion filed by the Moving Party, that sought a revision of a February 3, 2012 Board decision on the basis of clear and unmistakable error.


FINDINGS OF FACT

1.  In the February 3, 2012 decision, the Board denied a rating higher than 10 percent prior to March 25, 2009, and higher than 30 percent thereafter, for ischemic heart disease, and a rating higher than 10 percent for hypertensive vascular disease.

2.  In February 2012, a motion for revision of the February 3, 2012 Board decision was filed.

3.  With respect to the issue of an increased rating for hypertensive vascular disease, the Moving Party has failed to establish any kind of error of fact or law in the February 3, 2012 Board decision that, when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error.

4.  The February 3, 2012 Board decision that denied the increased rating for hypertensive vascular disease was supported by evidence then of record; it is not shown that the correct facts, as they were known at the time, were not before the Board, or that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.

5.  With respect to the issue of entitlement to an increased rating for ischemic heart disease, evaluated as 10 percent disabling prior to March 25, 2009, and as 30 percent disabling, thereafter, the Moving Party has failed to allege any specific error in the February 3, 2012 Board decision.


CONCLUSIONS OF LAW

1.  The motion alleging clear and unmistakable error in the Board's February 3, 2012 decision, that denied a higher rating for ischemic heart disease, evaluated as 10 percent disabling prior to March 25, 2009, and as 30 percent disabling, thereafter, has no legal merit and is dismissed.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015).

2.  The February 3, 2012 Board decision, that denied a rating higher than 10 percent for hypertensive vascular disease, does not contain clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that notice and assistance requirements of the Veterans Claims Assistance Act of 2000 are not applicable to motions alleging CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

If the evidence establishes clear and unmistakable error, an undebatable, outcome- determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that, to prevail in establishing CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the result of a prior decision); Hines v. Principi, 18 Vet. App.227, 235 (2004).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1).

A motion alleging CUE must set forth clearly and specifically the alleged errors of fact or law in the prior Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

As a threshold matter, the Board finds that the arguments advanced by the Moving Party in February 2012 allege CUE with the requisite specificity for the increased rating claim for hypertensive vascular disease claim.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The other requirements for a motion to include providing the Veteran's name and claims number, the date of the Board decision, and the specific issues that are the subject of the motion have also been met.  38 C.F.R. § 20.1404.  The Board will therefore adjudicate the merits of this claim. 

As discussed below, the Moving Party has alleged that the February 2012 Board decision contained one specific error.  The Moving Party has not provided any specific allegation of error regarding the denial of the increased rating claim for ischemic heart disease.

The alleged error is that the Board failed to consider the Moving Party's eligibility for Department of Defense Combat Related Special Compensation (CRSC) for hypertension.  The Moving Party alleges that CRSC must be linked by a secondary condition to be combat-related, such as diabetes mellitus, type II, due to exposure to herbicides in Vietnam.  

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304 (West 2014); see also 38 U.S.C.A. § 5305 (West 2014).  Legislation, however, has been enacted to allow certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as CRSC and Concurrent Retirement and Disability Payment (CRDP).

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities.  See Veterans Benefits Administration  (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7. 

Under an amended version of the program, eligibility was expanded, effective January 1, 2004, such that the basic eligibility for CRSC would be met if the Veteran had completed 20 years of service and had a qualifying combat-related disability.  The change in law was codified at 10 U.S.C.A. § 1413a (West 2014).  Notably, the criteria for CRSC do not require a veteran to have actually engaged in combat.  The pertinent military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).

VA is not the agency responsible for making the determination of CRSC eligibility in the first instance.  A veteran must apply with his own service department through the Defense Finance and Accounting Service (DFAS).  See M21-1MR, Part III, Subpart v, 5.A.7; see also 10 U.S.C.A. § 1413a.  Once a determination as to eligibility has been made by DFAS, and notice provided to VA, a veteran's compensation can be adjusted accordingly.  

Here, a claim involving entitlement to CRSC was not before the Board in February 2012.  In order to constitute CUE, the alleged error must be both "outcome determinative" and "based upon the evidence of record at the time of the original decision."  Cook v. Principi, 318 F.3d 1311, 1344 (Fed. Cir. 2001).  

VA's rating schedule for cardiovascular disorders makes no distinction between combat-related and non-combat-related hypertensive vascular disease, and evaluates the symptomatology of the condition under the same criteria, regardless of combat participation.  Entitlement to CRSC, to include whether a disability is combat-related, was not certified for appellate consideration in February 2012; thus, the Board did not consider the Moving Party's eligibility to CRSC for his hypertensive vascular disease.  Even if an error did exist in the Board's failure to consider the Moving Party's eligibility for CRSC for hypertensive vascular disease, such an error would not have manifestly changed the outcome of the February 2012 decision as to the claim for a rating higher than 10 percent for hypertensive vascular disease.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Haxan v. Gober, 10 Vet. App. 511, 522-23 (1997).

The Board concludes that, while the Moving Party has pleaded CUE with specificity, he has not demonstrated that such an outcome-determinative error actually exists in the February 3, 2012 decision as to the issue of a rating higher than 10 percent for hypertensive vascular disease.  See 38 C.F.R. § 20.1403(c); see also Bustos, 179 F.3d at 1380-81.

Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement for specificity in a motion for CUE.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. at 104. 

Regarding the ischemic heart disease rating, no specific basis for a claim of CUE has been presented.  Accordingly, the motion to reverse or revise the February 2012 Board decision regarding the issue of ischemic heart disease is dismissed.  As explained above, the CUE claim with respect to hypertension is denied on the merits.


ORDER

The motion to revise or reverse a February 3, 2012 decision of the Board that denied an increased rating for ischemic heart disease, higher than 10 percent prior to March 25, 2009, and higher than 30 percent thereafter, on the basis of CUE is dismissed without prejudice.

The motion to revise the Board's February 3, 2012 continuation of a 10 percent rating for hypertensive vascular disease on the basis of CUE is denied.



                       ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



